DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 12, 2021 has been reviewed by the examiner and entered of record in the file.
 2.	Accordingly, claims 2-7, 9, 10, 12, 13, 15, 18, and 21-24 are amended.  Claims 1, 8, 11, 14, 16, 17, 19, 20, 25 and 36-38 are cancelled. Claims 15, 18, 21-24, 26-35, and 43-46 are presently withdrawn from consideration. Claims 2-7, 9, 10, 12, 13 and 38-42 are under examination.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on July 12, 2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner, please refer to the signed copy of Applicant’s PTO-1449 form, attached herewith.
	
Previous Claim Rejections - 35 USC § 103
4.	Claims 1, 8, 12 and 13 were previously rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (J of Viral Hepatitis 2013), in view of Funk et al, (J of Translational Medicine 2014).
	
Upon further consideration of the amendments to limit the claims to a composition comprising a TLR7 agonist of formula (I) in combination with an HBV capsid assembly inhibitor, Applicant’s arguments are persuasive and the previous obviousness rejection is withdrawn.

EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Richard G. A. Boone (Reg. No. 56,637) on December 22, 2021.
6.	The application has been amended as follows: 
	Please CANCEL claims 15, 18, 21-24, 26-35 and 43-46, drawn to 				methods of use or a kit. 

REASONS FOR ALLOWANCE
7.	In consideration of Applicant’s amendatory changes and cancellations, claims 2-7, 9, 10, 12, 13 and 39-42 are allowable over the prior art, as newly renumbered claims 1-14.   The following is an examiners statement of reasons for allowance:
The instant invention relates to a novel pharmaceutical composition comprising a TLR7 agonist according to formula (I) and an HBV capsid assembly inhibitor, in a pharmaceutically acceptable carrier.  The closest relevant art, Cho et al., teach HBV capsid assembly inhibitors in combination with the antiviral compound Iamivudine, but 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/JANET L COPPINS/Examiner, Art Unit 1628 

/CRAIG D RICCI/Primary Examiner, Art Unit 1611